58 N.W.2d 301 (1953)
SPENCE
v.
SPENCE.
No. 9352-a.
Supreme Court of South Dakota.
April 30, 1953.
Everett A. Bogue, Vermilion, for plaintiff and respondent.
T. R. Johnson and Edwin C. Parliman, Sioux Falls, for defendant and appellant.
PER CURIAM.
The trial court denied the application of the wife for temporary alimony and suit money in an action for divorce brought by the husband and recited in its order, "* * * the court expressly reserves jurisdiction to award such attorney fees, expense money and alimony to the defendant at the conclusion of the trial of the above entitled action * * *." The wife's petition for an appeal from the court's order was allowed. Cf. SDC 33.0704. Thereafter the wife made application to this court for temporary alimony.
A careful examination of the record, with particular emphasis upon the amended answer of the wife, and her affidavits and oral testimony, has induced the conclusion that the trial court has not abused the discretion vested in it by SDC 14.0725.
The order of the trial court is affirmed and the application for temporary alimony addressed to this court is denied.
All the Judges concur.